Citation Nr: 1204649	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-32 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ankylosing spondylitis and/or Reiter's syndrome, to include as secondary to service-connected degenerative residuals of osteomyelitis.

2.  Entitlement to service connection for uveitis, to include as secondary to service-connected degenerative residuals of osteomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision, which denied the Veteran service connection for ankylosing spondylitis and/or Reiter's syndrome, and for uveitis. 

In November 2008, the Veteran testified before a Decision Review Officer seated at the RO (DRO hearing), and in June 2009, he testified before the undersigned Acting Veterans Law Judge, also seated at the RO (Travel Board hearing).  Transcripts of both hearings have been associated with the record.  

This case previously reached the Board in September 2009.  At that time, the claims for service connection for ankylosing spondylitis and/or Reiter's syndrome, and for uveitis were remanded for further development.  However, in the same decision, the Board confirmed the RO's prior denial of an increased rating in excess of 20 percent for degenerative disc disease, with a history of osteomyelitis, of the thoracic and lumbar spine.  Only the ankylosing spondylitis and/or Reiter's syndrome, and uveitis claims remain for appellate review.

The issues of service connection for ankylosing spondylitis and/or Reiter's syndrome, and for uveitis are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although it will result in further delay of resolution of the Veteran's claims, the Board finds that additional development of the evidence is required prior to further appellate review.

Historically, the Veteran was granted service connection for a low back condition in September 1995, identified as healing osteomyelitis.  This has been subsequently rated as a degenerative disorder of the thoracic and lumbar spine as the service-connected residuals of lumbar osteomyelitis.  See the March 2002 rating decision, and the September 2009 Board decision.  

In September 2005, the Veteran submitted the claim for service connection for ankylosing spondylitis that is currently on appeal, as a condition separate and apart from his service-connected residuals of osteomyelitis.  Over the course of his claim, the Veteran has asserted that his current ankylosing spondylitis existed from the time of service, but was not properly identified until recently.  See the Veteran's February 2006 claim, June and July 2006, March 2008, and February 2009 statements, the DRO transcript, and the Board hearing transcript pges. 5, 6.  In the alternative, he has asserted that his ankylosing spondylitis disorder is secondary to his service-connected osteomyelitis.  See the Veteran's June, July, and November 2006 statements, the October 2006 substantive appeal (VA Form 9), and the Board hearing transcript pg. 4.  In February 2006, the Veteran also submitted a claim for service connection for uveitis as secondary to his ankylosing spondylitis.  In this regard, the Veteran has also directed VA's attention to the evidence of a history of uveitis dating from 1995, and the diagnosis of uveitis as secondary to ankylosing spondylitis.  See the Veteran's February 2006 claim, June and July 2006, March 2008, and February 2009 statements, the DRO hearing transcript, and the Board hearing transcript pg. 5.  The Board notes that VA medical treatment records show treatment for uveitis in June 1995, and beginning in March 2006 indicate a diagnosis of recurrent uveitis secondary to ankylosing spondylitis, as well as the VA medical examination of July 2007.  The Veteran has asserted that his treatment of uveitis in June and July 1995 supports his assertion that his initial diagnosis of osteomyelitis was incorrect.  Id.

A review of the relevant history is appropriate.  In this regard, the Veteran received treatment for low back pain symptoms during his military service.  See the service treatment records (STRs) dated in September 1983, and February, March, July, and August 1984.  Subsequently, the Veteran was treated for chronic low back pain and for uveitis in June 1995.  In July 1995, the Veteran was provided with a VA orthopedic examination that diagnosed "healing osteomyelitis" and noted the Veteran's history of low back pain dating from the time of service, as well as an in-service urinary tract infection that had been treated with antibiotics.  The Veteran was consequently granted service connection for a low back disability in September 1995, designated as healing osteomyelitis of the spine, subsequently redesignated as degenerative disc disease of the lumbar and thoracic spine.  

In January 2000, the Veteran was provided with another VA orthopedic examination, at which time the examiner found the Veteran's osteomyelitis to have healed, but noted residual degenerative changes in the lumbar spine.  A February 2003 private treatment record also found that the Veteran was experiencing a residual degenerative disease of the lumbar spine.  Then, in May 2003, the Veteran was provided with another VA orthopedic examination, which found no evidence of osteomyelitis, but diagnosed the Veteran with degenerative arthritis and intervertebral degenerative disease affecting the lumbar spine.  

In September 2005, the Veteran submitted his claim for ankylosing spondylitis.  A magnetic resonance imaging (MRI) study of the lumbar spine from August 2005 indicated that the Veteran was possibly experiencing either reactive Reiter's or ankylosing spondylitis.  In December 2005, the chief of rheumatology at the VA medical center treating the Veteran indicated that he is experiencing both ankylosing spondylitis and Reiter's disease.  

Then, in March 2006, the Veteran as provided with a VA orthopedic examination, at which time the examiner diagnosed the Veteran with a degenerative disc disease of the thoracic and lumbar spine, the examiner also indicated that the Veteran's current "spinal complaint" is at least as likely as not secondary to the residuals of his service-connected osteomyelitis.  However, the examiner concluded that there was no evidence of either Reiter's arthritis or ankylosing spondylitis.  The examiner explained that the Veteran's osteomyelitis resulted in healing of the bone with degenerative residuals, but no further diagnosis was warranted.  However, in a separate VA medical treatment record dated in March 2006, the Veteran was indicated as experiencing recurrent uveitis, which was found to be secondary to his "ankylosing spondylitis."  

In September 2006, the chief of rheumatology at the VA medical center treating the Veteran again noted that the Veteran was experiencing "ankylosing spondylitis with moderate disease activity."  In July 2007, the Veteran was provided with a second VA orthopedic examination.  At that time, the examiner diagnosed the Veteran with ankylosing spondylitis and degenerative arthritis of the thoracic and lumbar spine, as well as the residuals of osteomyelitis.  On this same date, a separate examiner diagnosed the Veteran with bilateral uveitis secondary to ankylosing spondylitis.  In November 2007, the July 2007 VA orthopedic examiner indicated that the Veteran's ankylosing spondylitis is "less likely than not" related to any in-service back treatment.  However, the examiner indicated that the Veteran's osteomyelitis had led to degenerative changes, which affected other parts of the spinal column.  

In an effort to clarify the medical evidence and address all the issues raised by the record, the Board remanded the Veteran's claims for a new VA medical examination and opinion in September 2009.  The Board requested an opinion to address any disability affecting the cervical spine, neck, and/or upper extremities.  The examiner was asked to indicate if the Veteran is experiencing ankylosing spondylitis, Reiter's syndrome, or degenerative changes of the neck or upper extremities.  Then, the examiner was asked to address any relationship of this disorder to the Veteran's military service, including any evidence of aggravation of any of these disorders by his service-connected degenerative disc disease and osteomyelitis of the lumbar and thoracic spine.  The AOJ provided the Veteran with a VA orthopedic examination in December 2009.  At that time, the physician thoroughly examined the Veteran, provided a complete set of range of motion tests, and also reviewed x-ray evidence.  The examiner diagnosed the Veteran with "cervical strain" with no residuals, and indicated that this disorder is not related to service.  The examiner further indicated that ankylosing spondylitis and Reiter's syndrome were not diagnosed until many years after discharge from active service.  

There have been several recent developments in the nature of the relevant law.  The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Futhermore, VA is required to interpret a Veteran's claims broadly, to encompass all symptoms or treatment of a disorder reasonably identified by the Veteran or the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Service connection may be granted for a disability incurred due to military service.  Service connection may also be awarded for any disability that is due to, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  Finally, an examination must be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

The Veteran has already been granted service connection for a degenerative disorder of the lumbar and thoracic spine as a residual of service-connected osteomyelitis of the spine.  However, the Veteran has asserted that this represents a misdiagnosis and that his service-connected back condition is properly characterized as ankylosing spondylitis.  In this regard, the Veteran has asserted that the record of treatment for uveitis dating from June 1995 shows that he has experienced ankylosing spondylitis for some time prior to his August 2005 diagnosis.  However, no VA examiner has fully addressed this particular piece of evidence.

As such, the medical examinations of record do not permit the Board to resolve the Veteran's claims at this time.  Therefore, the Board concludes that the Veteran must be provided by a new VA orthopedic examination and opinion, by a specialist with relevant expertise who has not previously examined the Veteran.  Likewise, the Veteran's claim for service connection for uveitis presents history that is inextricably intertwined with his claim for service connection for ankylosing spondylitis and/or Reiter's syndrome.  Therefore, resolution of this issue will be deferred pending resolution of the claim for ankylosing spondylitis.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's current VA medical treatment records dating from after December 2009.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of his ankylosing spondylitis disorder.  

	The Veteran is hereby advised that a failure to report for his scheduled VA orthopedic examination, without good cause, may have adverse consequences for his claim.

	The examiner should be (if possible) a physician who has not previously examined the Veteran.  The claims folder and a copy of this remand must be made available to the examiner for review.  

	Based on the examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

(A)	Provide a comprehensive history and diagnosis of the Veteran's current back disorders.

	This must include acknowledging his history of in-service treatment for back pain, and the complete post-service medical evidence of record.  The examiner should specifically note:  the Veteran's in-service treatment for low back pain, the subsequent diagnoses of osteomyelitis and ankylosing spondylitis, as well as the Veteran's history of treatment for uveitis dating from June 1995.

	The examiner should also acknowledge the Veteran's assertions that his currently diagnosed ankylosing spondylitis represents a correction of the prior diagnosis of osteomyelitis and/or is a disorder that is directly related to his military service.  The examiner should also note that the Veteran has a credible history of relevant back pain symptoms dating from the time of his military service.

	Then, please answer the following questions, each answer should explain the rationale for the opinion given, citing to the relevant evidence of record where appropriate.

(A)	Please identify each of the Veteran's current separate and distinct spinal disorders.  The examiner should specifically indicate if the Veteran is experiencing ankylosing spondylitis or Reiter's syndrome. 

(B)	Is it at least as likely as not that the Veteran's currently identified ankylosing spondylitis was previously misdiagnosed as osteomyelitis?

(C)	Regardless of the answer to the above question, is it at least as likely as not that the Veteran's current ankylosing spondylitis is directly due to or was aggravated by his active military service?

(D)	If the answer to the above is no, is it at least as likely as not that a current back disability, identified as ankylosing spondylitis, is caused by his service-connected residuals of osteomyelitis?

(E)	In the alternative, is it at least as likely as not that any current back disability, separate from his service-connected residuals of osteomyelitis, is aggravated beyond its natural progression by his service-connected residuals of osteomyelitis?

(F)	If the answer to (E) is yes, to the extent possible, please identify the baseline level of any identified back disorder (prior to aggravation) and the permanent, measurable increase in the severity of the current disorder.

(G)	If the answer to questions B through E is no, is the Veteran's ankylosing spondylitis due to intercurrent causes, wholly unrelated to his military service.

	Please provide a complete explanation for any conclusions provided.  If any of the above questions cannot be answered, please explain why.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

3.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Readjudicate the Veteran's claims for service connection for ankylosing spondylitis and/or Reiter's syndrome, and uveitis.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  Adjudication of these claims must consider the applicability of 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


